ORDER
PER CURIAM.
Roger E. Acton appeals from the decision of the Labor and Industrial Relations Commission (Commission) denying him workers’ compensation benefits for injuries, which he suffered in a motor vehicle accident that occurred after he left work early for a dental appointment, while driving a dump truck belonging to his employer, Todd Creason d/b/a Creason Construction Company and Construction Material Trucking, Inc. (employer).
In his sole point on appeal, the appellant claims that the Commission erred in denying his claim for workers’ compensation benefits, on the basis that his injuries were not sustained within the scope and course of his employment, “because there is sufficient competent evidence in the record to support an award of compensation,” based on the mutual benefit doctrine.
Affirmed. Rule 84.16(b).